           Case 1:21-cv-01005-JEB Document 13-3 Filed 07/27/21 Page 1 of 1


From:            Royster, ReNay - WHD
To:              Alexia.139852@mail.ifoia.org
Subject:         FOIA 2021-F-00851 Acknowledgment
Date:            Tuesday, October 27, 2020 9:32:00 AM


Dear Ms. Fernandez Campbell:

WHD received your Freedom of Information Act (FOIA) request on October 22, 2020. Your
FOIA request has been assigned the tracking number 2021-F-00851. You may use the
tracking number to check the status of your request on the DOL FOIA Public Portal at
https://efoia.dol.gov/app/CheckStatus.aspx. Please refer to this number in any future
correspondence about your request.

Your request dated October 22, 2020, is for the complete database or other similar electronic
copy of all concluded Wage and Hour Division compliance actions from 2005 to the date you
conduct the responsive search, including a field indicating the statute under which each
complaint was filed or under which each investigation was initiated.

Government Information Specialist ReNay Royster has been assigned to process your request.
If you have any questions or concerns regarding your request, you may call ReNay Royster at
202-693-1074 or email at royster.renay.l@dol.gov.




Sincerely,

Ms. ReNay Royster
Government Information Specialist




                                                        &HQWHUIRU3XEOLF,QWHJULW\Y'2/, 21-1005 (JEB)
                                                                                                / Exhibit 2
